         

Exhibit 10.18
CAVCO INDUSTRIES, INC.
STOCK OPTION AGREEMENT
Dear [Optionee]:
     Effective [Date of Grant], you have been granted a non-qualified Option to
purchase up to [Number of Shares] shares of the common stock, par value $.01 per
share, of Cavco Industries, Inc., a Delaware corporation (the “Company”), for
$[Option Price] per share (the “Option”). This Option is granted under the Cavco
Industries, Inc. Stock Incentive Plan (as such plan may be amended from time to
time, the “Plan”). A copy of the Plan is available to you upon request to the
Corporate Secretary during the term of this Option. This Option will terminate
upon the close of business on [Termination Date] unless earlier terminated as
described herein or in the Plan. This Option will vest and become exercisable in
the amounts and on the dates shown below, provided that, except as expressly
provided in the proviso of the first sentence of the next paragraph, the
optionee must be in continuous Employment or in continuous service as a Director
from the Grant Date through the date shown below for the Option to vest as to
the amount shown for such date: [Vesting Schedule].
     Except as otherwise provided below in this award agreement: (i) all rights
to exercise this Option shall terminate four (4) months after the date the
optionee ceases to be an employee of the Company, or ceases to be a Director,
whichever may occur later, for any reason other than death or Disability,
(ii) in the event of the optionee’s death, this Option will terminate fifteen
(15) months thereafter and (iii) in the event of the optionee’s Disability and
resulting termination of Employment, this Option will terminate six (6) months
after such optionee’s Employment Termination Date; provided however, if this
Option is held by a Director who, on the date he or she ceases to be a Director
(and, if also an employee, ceases to be an employee), has at least ten
(10) years of service as a Director, then all Shares subject to this Option will
vest on the date the Director ceases to be a Director, and all rights to
exercise this Option will terminate three (3) years thereafter. In no case may
this Option be exercised later than [Termination Date]. If the Employment of the
optionee or the optionee’s service as a Director is terminated for cause, this
Option shall thereafter be null and void for all purposes.
     You may exercise any vested portion of this Option by electing to effect a
broker-assisted cashless exercise, which involves the immediate sale of the
stock received upon exercise in the open market through an approved broker who
will pay to the Company the exercise price and tax withholdings attributable to
such exercise.
     In the event that you wish to exercise options and hold the shares, you
must notify Cavco in writing of this intent and immediately tender payment by
wire or certified check. Payment must be received by Cavco within one business
day. For the purposes of determining any taxable gain for IRS reporting
purposes, Cavco will use the most recent closing price available at the time
written notice is received.
     This Option is subject to the Plan, and the Plan will govern where there is
any inconsistency between the Plan and this Option. The provisions of the Plan
are also provisions of this Option, and all terms, provisions and definitions
set forth in the Plan are incorporated in this Option and made a part of this
Option for all purposes. Capitalized terms used but not defined in this Option
will have the meanings assigned to such terms in the Plan. This Option has been
signed in duplicate by Cavco Industries, Inc. and delivered to you, and (when
you sign below) has been accepted by you effective as of [Effective Date].

              ACCEPTED BY OPTIONEE   CAVCO INDUSTRIES, INC.    
as of [Effective Date]
           
 
           
Optionee
  By:        

     
 
   

 